 Case 19-14500-elf       Doc 28     Filed 12/30/19 Entered 12/30/19 14:27:36           Desc Main
                                    Document      Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                            Bankruptcy No. 19-14500-elf

 KEVIN CORCORAN and                                Chapter 13
 BEVERLY L. CORCORAN,
     Debtors                                       Related to Doc. No. 27

 REGIONAL ACCEPTANCE                               Hearing Date: 01/21/2020
 CORPORATION,                                      Time: 9:30 a.m.
     Movant                                        Location: Courtroom #1, Nixon Building
 v.
                                                   Response Deadline: 01/13/2020
 KEVIN CORCORAN,
 BEVERLY L. CORCORAN, and
 WILLIAM C. MILLER, Chapter 13 Trustee,
     Respondents

            NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE

       Regional Acceptance Corporation has filed a Motion for Relief from the Automatic Stay
with the Court to life the automatic stay regarding the 2018 Jeep Cherokee, VIN
1C4PJLLB4JD552489.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult an attorney.)

        1. If you do not want the court to grant the relief sought in the motion or if you want the
court to consider your views on the motion, then on or before 01/13/2020, you or your attorney must
do all of the following:

               (a) file an answer explaining your position at:
                      Clerk, U.S. Bankruptcy Court
                      Robert C. Nix Bldg. Suite 201
                      900 Market Street
                      Philadelphia, PA 19107

      If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early
enough so that it will be received on or before the date stated above; and

               (b) mail a copy to the movant's attorneys:
                      Keri P. Ebeck, Esquire
                      Bernstein-Burkley, P.C.
                      707 Grant Street
                      Suite 2200, Gulf Tower
                      Pittsburgh, PA 15219
  Case 19-14500-elf       Doc 28     Filed 12/30/19 Entered 12/30/19 14:27:36             Desc Main
                                     Document      Page 2 of 2



        2. If you or your attorney do not take these steps described in paragraphs 1(a) and 1(b) above
and attend the hearing, the court may enter an order granting the relief requested in the motion.

       3. A hearing on the motion is scheduled to be held before the Honorable Eric L. Frank on
01/21/2020 at 9:30 a.m. in Courtroom #1, United States Bankruptcy Court, 900 Market Street,
Philadelphia, PA 19107.

         4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

       5. You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the
hearing has been cancelled because no one filed an answer.

                                                      Respectfully submitted,

                                                      BERNSTEIN-BURKLEY, P.C.

                                                      By:/s/ Keri P. Ebeck
                                                      Keri P. Ebeck, Esq.
                                                      PA I.D. #91298
                                                      kebeck@bernsteinlaw.com
                                                      707 Grant Street
                                                      Suite 2200, Gulf Tower
                                                      Pittsburgh, PA 15219
                                                      (412) 456-8112

                                                      Counsel for Regional Acceptance Corporation

Dated: December 30, 2019
